237 Ga. 276 (1976)
227 S.E.2d 345
STATE
v.
JOHNSON.
31100.
Supreme Court of Georgia.
Decided July 9, 1976.
*277 Harry N. Gordon, District Attorney, F. B. Tyler, Jr., Assistant District Attorney, for appellant.
Guy B. Scott, for appellee.
NICHOLS, Chief Justice.
The judgment of the Court of Appeals in this case (137 Ga. App. 740 (224 SE2d 859)), is ordered vacated and the case is remanded to that court for reconsideration in accordance with the opinion of this court in State v. Moore, 237 Ga. 269 (1976).
Judgment vacated and remanded. All the Justices concur.